UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1661


HAO CHEN,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    November 28, 2011          Decided:   December 15, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eric Y. Zheng, New York, New York, for Petitioner.    Tony West,
Assistant   Attorney  General,  Richard   M.  Evans,   Assistant
Director, Benjamin J. Zeitlin, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hao   Chen,     a     native       and   citizen      of    the   People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) denying his motion to reopen as

untimely and for failing to show changed country conditions.                         We

deny the petition for review.

            An alien may file one motion to reopen within ninety

days   of   the   entry   of     a   final     order      of   removal.       8   U.S.C.

§ 1229a(c)(7)(A), (C) (2006); 8 C.F.R. § 1003.2(c)(2) (2011).

The time limit does not apply if the basis for the motion is to

seek asylum or withholding of removal based on changed country

conditions, “if such evidence is material and was not available

and would not have been discovered or presented at the previous

proceeding.”      8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8 C.F.R.

§ 1003.2(c)(3)(ii).

            This court reviews the denial of a motion to reopen

for abuse of discretion.             8 C.F.R. § 1003.2(a); INS v. Doherty,

502 U.S. 314, 323-24 (1992); Mosere v. Mukasey, 552 F.3d 397,

400 (4th Cir. 2009).        The Board’s “denial of a motion to reopen

is reviewed with extreme deference, given that motions to reopen

are disfavored because every delay works to the advantage of the

deportable    alien   who       wishes   merely      to    remain      in   the   United

States.”     Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009)

(citations and internal quotation marks omitted).                           The motion

                                           2
“shall state the new facts that will be proven at a hearing to

be held if the motion is granted and shall be supported by

affidavits          or    other     evidentiary         material.”           8     C.F.R.

§ 1003.2(c)(1).            Further,      the       motion   “shall    not   be    granted

unless    it    appears      to    the    Board      that   evidence    sought     to    be

offered is material and was not available and could not have

been discovered or presented at the former hearing.”                        Id.

               This      court    has    also       recognized    three     independent

grounds on which a motion to reopen removal proceedings may be

denied:     “(1) the alien has not established a prima facie case

for the underlying substantive relief sought; (2) the alien has

not   introduced         previously      unavailable,       material    evidence;       and

(3) where      relief      is     discretionary,        the   alien    would      not    be

entitled to the discretionary grant of relief.”                        Onyeme v. INS,

146 F.3d 227, 234 (4th Cir. 1998) (citing INS v. Abudu, 485 U.S.

94, 104-05 (1988)).                This court will reverse a denial of a

motion    to    reopen      only    if   it     is   “‘arbitrary,      irrational,       or

contrary to law.’”           Mosere, 552 F.3d at 400 (quoting Sevoian v.

Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002)).

               We   have    reviewed      the      record   and   conclude       that   the

Board did not abuse its discretion by finding that Chen did not

show a change in country conditions that would allow for an

untimely motion to reopen.               The record before us does not compel

a finding that after Chen appeared before the immigration judge

                                               3
there was a change in country conditions in China concerning

that government’s treatment of members of the China Democracy

Party.     We also conclude there was no error in the Board’s

finding that Chen’s change in personal circumstances was not a

change in country conditions.        See Najmabadi v. Holder, 597 F.3d

983, 991 (9th Cir. 2010) (recognizing the “perverse incentive

that would result from granting an applicant reopening based on

a   ‘self-induced’   change    in   personal      circumstance”       such    as    a

“desire to become politically active”).

           Accordingly,   we    deny       the   petition   for     review.        We

dispense   with   oral    argument     because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                       4